. Order entered on July 5, 1960, denying plaintiff-appellant’s motion for judgment on the pleadings and other relief and granting judgment on the pleadings to defendant-respondent dismissing the complaint, unanimously modified, on the law, on the facts and in the exercise of discretion, by providing that the dismissal is without prejudice to an application, if plaintiff be so advised, for permission to serve a supplemental complaint pursuant to section 245-b of the Civil Practice Act, and, as so modified, the order is affirmed, without costs. A faulty cause of action may not be remedied by service of an amended complaint alleging facts which occurred after commencement of the action. (Watson v. Consolidated Laundries Corp., 235 App. Div. 234; Levbarg v. Travelers Ins. Co., 257 App. Div. 852.) Concur — Botein, P. J., Rabin, McNally, Stevens and Eager, JJ.